DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
 					Response to Amendment
- Claims 1 and 12-33 are pending.
- Claims 1 and 12-33 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 12, 14, 17-20 and 33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tian (Pub. No. US 2012/0317194 A1).
Regarding claims 1 and 17, Tian teaches a wireless communication device, comprising: circuitry configured to: (See ¶0074, combining software and hardware aspects that may all generally be referred to herein as a "circuit")  wirelessly transmit, to a content presentation device, a frame indicating an application associated with the content presentation device; (See ¶0030, the context task parameters can include an identifier of the application associated with the context task, an application task class identifier associated with the context task, and a preferred communication channel; See ¶0039, The connection establishment unit 106 may transmit a touch exchange message to the destination device 110 to identify one or more context tasks that are to be executed)  establish a direct wireless connection with the content presentation device(See ¶0030, the connection establishment unit 106 can attempt to establish the communication link with the destination device 110 on the preferred communication channel.) and transmit content data to the content presentation device, based on execution of the application at the wireless communication device. (See ¶0044, content is exchanged with the destination device in accordance with the context task. The flow 300 moves from block 322 to block 324 if it is determined that the context task should be executed. In some implementations, the context awareness unit 108 can determine what operations should be executed after the communication link is established between the initiating device 102 and the destination device 110 based on the touch parameters, the service list associated with the destination device 110, and/or the context task; Referring to the above example where the initiating device 102, comprising a picture viewing application, establishes a communication link with the destination device 110, the context awareness unit 108 can determine that the picture being viewed on the initiating device 102 should be transmitted to the destination device 110.)
Regarding Claim 12, Tian teaches the wireless communication device according to Claim 1, wherein the wireless communication device is a mobile phone. (See ¶0051, can be determined that a destination mobile phone 110 is waiting to receive a picture from an initiating mobile phone 102. If it is determined that the data/services associated with the context task are to be provided by the destination device 110, the flow continues at block 512.)
Regarding Claims 14 and 19, Tian teaches a content presentation device, comprising: circuitry configured to: (See ¶0074, combining software and hardware aspects that may all generally be referred to herein as a "circuit") wirelessly receive, from a wireless communication device, a frame indicating an application associated with the content presentation device; (2012/0317194 A1-See ¶0030, a start touch scan request comprising one or more context task parameters is generated. Additionally, the context task parameters can include an identifier of the application associated with the context task, an application task class identifier associated with the context task, and a preferred communication channel. The preferred communication channel can indicate the communication channel via which the application prefers to transfer content (e.g., to execute the context task); See ¶0039, The connection establishment unit 106 may transmit a touch exchange message to the destination device 110 to identify one or more context tasks that are to be executed) establish a direct wireless connection with the wireless communication device; (See ¶0030, the connection establishment unit 106 can attempt to establish the communication link with the destination device 110 on the preferred communication channel.) and receive content data from the wireless communication device based on an execution of the application at the wireless communication device. (See ¶0044, content is exchanged with the destination device in accordance with the context task. The flow 300 moves from block 322 to block 324 if it is determined that the context task should be executed. In some implementations, the context awareness unit 108 can determine what operations should be executed after the communication link is established between the initiating device 102 and the destination device 110 based on the touch parameters, the service list associated with the destination device 110, and/or the context task; Referring to the above example where the initiating device 102, comprising a picture viewing application, establishes a communication link with the destination device 110, the context awareness unit 108 can determine that the picture being viewed on the initiating device 102 should be transmitted to the destination device 110.)
Regarding Claim 18, Tian teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of a wireless communication device, cause the processor to execute a method comprising: (Claim 22, One or more machine-readable storage media having instructions stored therein, which when executed by one or more processors causes the one or more processors) wirelessly transmit, to a content presentation device, a frame indicating an application associated with the content presentation device; (See ¶0030, a start touch scan request comprising one or more context task parameters is generated. Additionally, the context task parameters can include an identifier of the application associated with the context task, an application task class identifier associated with the context task, and a preferred communication channel. The preferred communication channel can indicate the communication channel via which the application prefers to transfer content (e.g., to execute the context task).) establish a direct wireless connection with the content presentation device; (See ¶0030, the connection establishment unit 106 can attempt to establish the communication link with the destination device 110 on the preferred communication channel.)  and transmit content data to the content presentation device, based on execution of the application at the wireless communication device. (See ¶0044, content is exchanged with the destination device in accordance with the context task. The flow 300 moves from block 322 to block 324 if it is determined that the context task should be executed. In some implementations, the context awareness unit 108 can determine what operations should be executed after the communication link is established between the initiating device 102 and the destination device 110 based on the touch parameters, the service list associated with the destination device 110, and/or the context task; Referring to the above example where the initiating device 102, comprising a picture viewing application, establishes a communication link with the destination device 110, the context awareness unit 108 can determine that the picture being viewed on the initiating device 102 should be transmitted to the destination device 110.)
Regarding Claim 20, Tian discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of a content presentation device, cause the processor to execute a method comprising: (Claim 22, One or more machine-readable storage media having instructions stored therein, which when executed by one or more processors causes the one or more processors) wirelessly receive, from a wireless communication device, a frame indicating an application associated with the content presentation device; (2012/0317194 A1-See ¶0030, a start touch scan request comprising one or more context task parameters is generated. Additionally, the context task parameters can include an identifier of the application associated with the context task, an application task class identifier associated with the context task, and a preferred communication channel. The preferred communication channel can indicate the communication channel via which the application prefers to transfer content (e.g., to execute the context task).)  establish a direct wireless connection with the wireless communication device; (See ¶0030, the connection establishment unit 106 can attempt to establish the communication link with the destination device 110 on the preferred communication channel.) and receive content data from the wireless communication device based on an execution of the application at the wireless communication device. (See ¶0044, content is exchanged with the destination device in accordance with the context task. The flow 300 moves from block 322 to block 324 if it is determined that the context task should be executed. In some implementations, the context awareness unit 108 can determine what operations should be executed after the communication link is established between the initiating device 102 and the destination device 110 based on the touch parameters, the service list associated with the destination device 110, and/or the context task; Referring to the above example where the initiating device 102, comprising a picture viewing application, establishes a communication link with the destination device 110, the context awareness unit 108 can determine that the picture being viewed on the initiating device 102 should be transmitted to the destination device 110.)
Regarding Claim 33, Tian discloses the content presentation device is compliant with a Wi-Fi Direct specification. (See ¶0025, The network protocol architecture 200 also comprises a Wi-Fi Direct stack 212 and traditional Wi-Fi framework 210 that operate across the 802.11 interface 208)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 13, 16, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian in view of Raveendran et al. (Patent No. US 8,674,957 B2; hereinafter Raveen).
	Regarding Claims 13 and 16, Tian fails to disclose the application is a Miracast application and the content presentation device is configured to execute the application as a sink device.
Raveen discloses the application is a Miracast application and the content presentation device is configured to execute the application as a sink device. (Col. 2 Lines 5-6, sending, by a source device, display data to a sink device for rendering on the sink device)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system discloses by Tian to include the applications executed in each role device. The motivation to combine is efficiently use user input interface capability negotiations occur between a wireless display sink and the wireless display source (Col. 4 Lines 40-44).
Regarding Claim 21, Tian fails to disclose the circuitry is configured to receive a user selection and to transmit the frame based on the user selection .
Raveen discloses the circuitry is configured to receive a user selection and to transmit the frame based on the user selection . (PUB. 8,674,957 B2, Col. 11 Lines 49-55, the one or more events may include parameters that further describe characteristics of the event such as the type of user input, graphical objects selected by the user input, and the like. Upon generating the event, source device 220 may send the one or more events to a sink device (e.g., such as sink device 160 shown in FIG. 1).)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system discloses by Tian to include the applications executed in each role device. The motivation to combine is efficiently use user input interface capability negotiations occur between a wireless display sink and the wireless display source (Col. 4 Lines 40-44).
Regarding Claim 23, Tian fails to disclose the execution of the application at the wireless communication device is in a first role, and the circuitry is configured to execute the application in a second role
Raveen disclose the execution of the application at the wireless communication device is in a first role, (Col 5 Lines 32-35, Such real-time content may for example be produced by applications running on source device 120. Such real-time content may also include, in one example, a video frame of user input options available for a user to select; Col. 1 Lines 20-21, Wireless display (WD) or Wi-Fi Display (WFD) systems include a source device and one or more sink devices; Applicant specification paragraph 0158, role of wireless communication device in a case where wireless communications are performed by WFD source and WFD sink) and the circuitry is configured to execute the application in a second role . (Col. 4 Lines 23-25, In such an interactive application, the user inputs applied at a wireless display sink may be sent back to the wireless display source.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system discloses by Tian to include the applications executed in each role device. The motivation to combine is efficiently use user input interface capability negotiations occur between a wireless display sink and the wireless display source (Col. 4 Lines 40-44).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian in view of Montemurro et al. (Pub. No. US 2013/0229944 A1; hereinafter Montemurro).
Regarding Claim 15, Tian fails to teaches the content presentation device is a Television . 
Montemurro discloses the content presentation device is a Television. (See ¶0076, the wireless device may establish a wi-fi P2P wireless connection with a display device which includes a wireless transceiver; interpreted that display device is a television)
It would have been obvious to one of ordinary skill in the art at the time the invention was made
to modify the method and system disclosed by Kuehnel to include the devices can communicate using p2p. The motivation to combine is efficiently communicate data via the wi-fi wireless network connection for the service associated with the application (See ¶0129).
Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian (Pub. No. US 2012/0317194 A1) in view of Verma et al. (Pub. No. US 2012/0243524 A1; hereinafter Verma).
Regarding Claims 22 and 24, Tian fails to disclose the direct wireless connection includes a link layer connection between the wireless communication device and the content presentation device. 
Verma discloses the direct wireless connection includes a link layer connection between the wireless communication device and the content presentation device. (See ¶0201, The first WFD device 4000 includes a frame generating unit 4010, a frame transmitting unit 4020, and a frame receiving unit 4030. A WFD discovers services supported by another WFD device in a layer 2 pre-association stage in a WFD network)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian to include direct connection between the
wireless devices is a link layer connection. The motivation to combine is discovery of services that may
be supported by a device in a layer 2 pre-association stage can improve energy efficiency and a user
experience.
Claims 25-26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian (Pub. No. US 2012/0317194 A1) in view of Bradley et al. (Pub. No. US 2011/0211219 A1; hereinafter Bradley).
Regarding Claim 25, Tian fails to disclose the frame is an association request frame or an association response frame.
Bradley discloses the frame is an association request frame or an association response frame. (Pub. No. US 2011/0211219 A1-see ¶0063, Nearby Wi-Fi APs 106 or other enabled devices will responsively transmit a Probe Response or an Association Request/Response messages)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian include the transmit a lEEE frame which
indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Regarding Claim 26, Tian fails to disclose the frame is a vendor specific action frame in accordance with an IEEE 802.11 specification.
Bradley discloses the frame is a vendor specific action frame in accordance with an IEEE 802.11 specification. (Pub. No. US 2011/0211219 A1- See ¶0080, The IEEE 802.11 standard also provides for vendor specific TLV definitions; See ¶0086, vendor-specific action frame or probe request 500)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian include the transmit a lEEE frame which
indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Regarding Claim 32, Tian fails to disclose the circuitry is configured to discover the wireless communication device by transmission or reception of one of a Probe Request or a Probe Response in accordance with an IEEE 802.11 specification, and at least one of the Probe Request or the Probe Response includes information indicating the application. 
Bradley discloses the circuitry is configured to discover the wireless communication device by transmission or reception of one of a Probe Request or a Probe Response in accordance with an IEEE 802.11 specification, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV ; See ¶0143, can transmit an action frame or probe request to each identified SAW-capable access point. In certain embodiments, an action frame or probe request can include configuration information)  and at least one of the Probe Request or the Probe Response includes information indicating the application. (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, probe request can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian include the transmit a lEEE frame which
indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian (Pub. No. US 2012/0317194 A1) in view of Bradley et al. (Pub. No. US 2011/0211219 A1) and, further in view of Summaki et al. (Pub. No. US 2011/0275316 A1; hereinafter Summaki).
Regarding Claim 27, Tian fails to disclose the vendor specific action frame is a request frame, the request frame includes a vendor specific Information Element, and the vendor specific Information Element includes information identifying the application 
Bradley discloses the vendor specific action frame is a request frame, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) the request frame includes a vendor specific Information Element, (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information) and the vendor specific Information Element includes information identifying the application (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian include the transmit a lEEE frame which
indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Tian in view of Bradley fails to disclose information specifying a role of the wireless communication device when executing the application
Summaki discloses information specifying a role of the wireless communication device when executing the application (See ¶0072, request message format with additional WLAN parameters
for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding Claim 28, Tian fails to disclose the vendor specific action frame is a response frame, the response frame includes a vendor specific Information Element, and the vendor specific Information Element includes information identifying the application 
Bradley discloses the vendor specific action frame (See ¶0086, vendor-specific action frame) is a response frame, (See ¶0141, In response, available access points can transmit probe responses or association request/response messages. Both responses can include access point service set identifiers and one or more information elements (IEs) designating active security protocols) the response frame includes a vendor specific Information Element, (See ¶0081, vendor specific IE which actively sent responsive to a probe) and the vendor specific Information Element includes information identifying the application (See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian include the transmit a lEEE frame which
indicates the vendor. The motivation to combine is to efficiently reduce the number of required actions for all parties involved in such access requests, and may further reduce the number of parties required (See ¶0037).
Tian in view of Bradley fails to disclose information specifying a role of the wireless communication device when executing the application.
Summaki discloses information specifying a role of the wireless communication device when executing the application. (See ¶0072, request message format with additional WLAN parameters
for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian in view of Bradley, Wentink et al. (Pub. No. US 2012/0155350 A1; hereinafter Wentink) and Summaki et al. (Pub. No. US 2011/0275316 A1; hereinafter Summaki).
Regarding Claim 29, Tian in view of Bradley discloses the vendor specific Information Element includes information identifying the application (Bradley discloses-See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
Tian in view of Bradley fails to disclose the vendor specific action frame includes an association request frame body, the association request frame body includes a vendor specific Information Element, 
Wentink discloses the vendor specific action frame includes an association request frame body, (See ¶0041, a category field 314 having a value of 127 may indicate that a the encapsulated frame body 315 (e.g., probe request frame or probe response frame) corresponds to a vendor specific action frame body.) the association request frame body includes a vendor specific Information Element, (See ¶0046, An action frame body may include a category field, an action field, and any number of vendor specific information elements.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley to include the action frame includes the frame body. The motivation to combine is wireless communication requires significant active resource management among the network users and higher levels of mutual coordination and cooperation for compatible spectrum utilization (See ¶0006).
Tian in view of Bradley and Wentink fails to disclose information specifying a role of the wireless communication device when executing the application.
Summaki discloses information specifying a role of the wireless communication device when executing the application. (See ¶0072, request message format with additional WLAN parameters
for role determination in the carrier data NDEF record)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley and Wentink include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Regarding Claim 30, Tian in view of Bradley discloses the vendor specific Information Element includes information identifying the application(Bradley discloses-See ¶0080, IEEE 802.11 standard also provides a vendor specific TLV; See ¶0143, action frame can include information elements which has the application-specific identifiers and vendor information)
Tian in view of Bradley fails to disclose the vendor specific action frame includes an association response frame body, the association response frame body includes a vendor specific Information Element
Wentink discloses the vendor specific action frame includes an association response frame body, (See ¶0041, a category field 314 having a value of 127 may indicate that a the encapsulated frame body 315 (e.g., probe request frame or probe response frame) corresponds to a vendor specific action frame body.) the association response frame body includes a vendor specific Information Element (See ¶0046, An action frame body may include a category field, an action field, and any number of vendor specific information elements.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley to include the action frame includes the frame body. The motivation to combine is wireless communication requires significant active resource management among the network users and higher levels of mutual coordination and cooperation for compatible spectrum utilization (See ¶0006).
Tian in view of Bradley and Wentink fails to disclose information specifying a role of the wireless communication device when executing the application. 
Summaki discloses information specifying a role of the wireless communication device when executing the application. (See ¶0060, respond select message 103B with its suggestion for WLAN parameters for role determination)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian in view of Bradley and Wentink include request message indicates a role of the wireless device. The motivation to combine is to efficiently use out-of-band device to device setup between device (See ¶0049).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tian in view of Rippy et al. (Pub. No. US 2006/0174120 A1; hereinafter Rippy).
Regarding Claim 31, Tian fails to disclose the frame is encrypted. 
Rippy discloses the frame is encrypted. (See ¶0025, the private key is unique to the user and may be used to encrypt all data transmissions)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Tian to include all communication in P2P communication is encrypted. The motivation to combine is to efficiently make secure transmission in p2p applications (See ¶0017).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cordeiro (Pub. No. US 2012/0155443 A1)- a station-capability field 505 may be included in the information-request action frame 500 for each mmW station for which station-capability information is being provided. As also illustrated in FIG. 5, an IE-provided field 506 may also be provided for each IE that is provided. As also illustrated in FIG. 5, one or more vendor-specific IE 507 may also be included in the information-request action frame 500. Accordingly, a simplified and unified frame-format scheme for both station and information discovery suitable for use in a mmW WPAN or a mmW WLAN is provided
Sim et al. (Pub. No. US 2011/0185200 A1)- A method for waking a device from a power save mode to an active mode includes: transmitting, by a first device, a magic packet through a predetermined channel to a second device, which operates in the power save mode by repeating a doze state and an awake state according to a predetermined period of time, for notifying the second device to switch to the active mode; and retransmitting the magic packet to the second device through the predetermined channel if a response to the magic packet has not been received from the second device and a predetermined time has not elapsed after transmitting the magic packet through the predetermined channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472